Citation Nr: 0702260	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-18 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
to include as due to exposure to herbicides, including Agent 
Orange. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1957 to March 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in January 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1. During part of the Vietnam era, the veteran was stationed 
in India and Thailand, and his service during the Vietnam era 
did not included duty or visitation to the Republic of 
Vietnam. 

2. There is no evidence that the veteran was exposed to 
herbicides to include Agent Orange during service.

3. Non-Hodgkin's lymphoma was not affirmatively shown to have 
been present during service, non-Hodgkin's lymphoma was not 
manifested to a compensable degree within the one year of 
service, and non-Hodgkin's lymphoma, first diagnosed after 
service, is otherwise unrelated to an injury, disease, or 
event during service.  


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in or aggravated 
during active service, and service connection for non-
Hodgkin's lymphoma may be not presumed to have been incurred.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in May 2004.  The notice included the type of evidence needed 
to substantiate the claim of service connection, that is, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  

The veteran was notified that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or with his 
authorization VA would obtain any such records on his 


behalf.  He was asked to submit evidence, which would include 
that in his possession.  The notice included the general 
provision for the effective date of the claims, that is, the 
date of receipt of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claims decided, since the 
Board is denying the claim, no disability rating will be 
assigned, so there can be no possibility of any prejudice to 
the veteran with respect to any such defect in the VCAA 
notice required under Dingess.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has assisted the veteran in 
obtaining the evidence necessary to substantiate his claim to 
include private medical records and service medical and 
personnel records, including travel vouchers and itineraries. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles Related to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Where a veteran served ninety days or more of active military 
service, and a malignant tumor becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, cancer shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Service in Vietnam includes service in other locations if the 
conditions of service involved duty or visitation in Vietnam.  
Service in Vietnam from January 9, 1962, to May 7, 1975, 
together with the development of non- Hodgkin's lymphoma 
manifested subsequent to such service is sufficient to 
establish service connection for that disease.  38 C.F.R. 
§ 3.313. 

For a veteran who served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, it is presumed that the veteran was exposed to 
herbicides agents, including a herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(6). 



Factual Background 

The service medical records contain no complaint, finding, or 
history of non-Hodgkin's lymphoma.  

After service, private medical records disclose that in 
February 2004 the veteran was evaluated for symptoms of 
fever, chills, fatigue, night sweats, and weight loss of 
three weeks' duration.  The pertinent finding was an 
abdominal mass.  The mass was surgically removed and a biopsy 
of the mass revealed non-Hodgkin's lymphoma. 

Analysis

Non-Hodgkin's lymphoma was not shown to be present during 
service and non-Hodgkin's lymphoma was first documented after 
service in 2004, almost 25 years after service, which is well 
beyond the one-year presumptive period after separation from 
service for manifestation of a malignant tumor as a chronic 
disease under 38 U.S.C.A. § 1112.  For these reasons, non-
Hodgkin's lymphoma is not shown to have had onset during 
service or during the one-year presumptive period for a 
chronic disease. 38 U.S.C.A. §§ 1110, 1112, 1131; 
38 C.F.R. §§ 3.303, 3.307. 3.309. 

The remaining question is whether the veteran was exposed to 
herbicides to include Agent Orange.  

The record does not show and the veteran does not argue that 
he served in Vietnam from January 9, 1962, to May 7, 1975.  
He does argue that during the same time period he served in 
India and Thailand and he stopped over in Vietnam for a 
couple of hours in 1963 and in 1975 on his way to or from his 
duty stations, which would trigger the presumption of 
exposure to herbicides to include Agent Orange and the 
presumption of service connection for non- Hodgkin's lymphoma 
based on exposure to herbicides to include Agent Orange.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(6). 

Service personnel records show that in November 1964 the 
veteran flew from India to the United States by the Atlantic 
route.  In March 1975 the veteran flew from Thailand to 
United States and he returned in April 1975.  He was 
authorized to stop in Japan, Guam, Hawaii, Philippines, 
Alaska, Okinawa, and the United States.  The record also 
shows other travel in 1963 and 1964 to India, but the routes 
were not designated. 

Of the documented travel in November 1964 and in March and 
April 1975, there is no official confirmation that the 
veteran visited Vietnam, which opposes, rather than supports, 
the claim.  As for other travel in 1963 and 1964 to India, 
there is no official itinerary to support a finding that the 
veteran visited Vietnam. 

In reaching this determination, the Board has considered the 
veteran's statements and testimony that he stopped over in 
Vietnam.  While the veteran is competent to report where he 
has been, when his remote statements are viewed in the 
context of the entire record, that is, the available service 
personnel records, which are silent for visitation to 
Vietnam, and in the absence of other evidence in support of 
his assertions, the Board finds that the evidence 
contemporaneous with service to be more probative and 
concludes that the veteran did not stop over in Vietnam.  And 
the negative evidence outweighs the veteran's statements and 
testimony. 

Accordingly, presumptive service connection for non-Hodgkin's 
lymphoma due to exposure to herbicides to include Agent 
Orange is not established under 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.313. 

ORDER

Service connection for non Hodgkin's lymphoma to include as 
due to exposure to herbicides, including Agent Orange, is 
denied. 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


